Citation Nr: 1806622	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  10-00 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In April 2014, the Veteran presented sworn testimony during a Travel Board hearing in Portland, Oregon, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As part of the development of the appeal the Board requested an expert opinion from a Veterans Health Administration (VHA) neurosurgeon.  Copies of the August and October 2017 opinions were provided to the Veteran.  On December 21, 2017, the Veteran responded that he did not waiver agency of original jurisdiction (AOJ) review and consideration of this new evidence.  Accordingly, the case must be remanded to the RO for initial consideration of the additional evidence. 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

Review the Veteran's claim of entitlement to service connection for a low back disability in light of all evidence of record, including the recently added VHA medical opinions.  After undertaking any indicated development, readjudicate the claim.  If the decision is less than a full grant of the benefit sought, furnish the Veteran and his representative a supplemental statement of the case, which addresses all evidence received since the December 2014 supplemental statement of the case.  After affording an opportunity for response, the case should be returned to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




